DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/31/2021, with respect to independent claims, as amended, have been fully considered.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A system comprising: a memory component; and a processing device, operatively coupled with the memory component to: determine that a memory access operation has failed; determine whether a performance of a first error control operation has remedied the failure of the memory access operation; and responsive to determining that the first error control operation has remedied the failure of the memory access operation, changing an order of a performance of one or more prioritized error control operations of a plurality of prioritized error control operations for a subsequent memory access operation that has failed []
Since, no prior art was found to teach: ”based on the first error control operation that has remedied the failure” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 8, 
Prior art has been found to teach “A method comprising: receiving an indication that a memory access operation has failed; determining whether a performance of a prioritized error control operation of a plurality of prioritized error control operations has remedied the failure of the memory access operation; responsive to determining that the performance of the prioritized error control operation has not remedied the failure, determining, by a processing device, whether a success metric associated with one or more of the prioritized error control operations satisfies a threshold success metric; and responsive to determining that the threshold success metric has been satisfied, removing one or more prioritized error control operations []";
Since, no prior art was found to teach: ”from the plurality of prioritized error control operations” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 15, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-7, 9-14, and 16-20, the claims are allowed due to their dependency on allowable independent claims 1, 8, and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zhang et al. (US 2020/0210272 A1) teaches removing operations when errors detected but not other limitations of the claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114